DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Sarrafzadeh does not disclose comparing recorded pressures to thresholds, setting pressure sensors in prepared or unprepared states, or comparing priorities between pressure sensors. Applicant further argues that Lasko does not resolve the deficiencies of Sarrafzadeh and that Lasko discloses only one pressure sensor. Applicant argues that sensor assembly 25 of Lasko discloses only that said assembly can be situated in various positions and that it is clear that the single sensor assembly may be mounted differently.
Regarding the above, the examiner respectfully submits that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, the limitations of claim 1 and 11 have been rejected under 35 U.S.C. 103(a) with the combination of Sarrafzadeh and Lasko and that, because Sarrafzadeh already discloses in ¶ 56 that the sensors 148 depicted in fig. 2 comprise an array of such sensors, the combination of Sarrafzadeh and Lasko already suggests the use of a plurality of sensors and accordingly Applicant’s further arguments that 

Applicant further argues that there is no indication that processing (such as cited in Lasko ¶ 112-120) may be repeated for several sensors and that the results would be compared to each other. Applicant continues by arguing that Lasko at least fails to disclose assigning an unprepared state to a first pressure sensor, determining whether a prepared state is assigned to a second pressure sensor and comparing a priority of the first pressure sensor and the second pressure sensor as claimed in independent claims 1 and 11.
Regarding the above, the examiner respectfully submits that the combination of Sarrafzadeh and Lasko suggests to the skilled artisan that, according to at least Lasko ¶ 117 and 119, assigning either a prepared or unprepared state to a specific one of the plurality of pressure sensors 148 of Sarrafzadeh. Furthermore, the examiner respectfully submits that as suggested by Lasko ¶ 102 and 113-114, variations between sensors may be utilized in a dynamic gait tracking algorithm as previously disclosed in ¶ 101 and accordingly, suggests to the skilled artisan that because said variation between sensors is important to said algorithms, a person having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to compare the results of the plurality of sensors of Sarrafzadeh because the variation between each of the sensors is an important metric in determining whether a specific sensor is in a particular state or not as disclosed in Lasko ¶ 113 and further 117. Furthermore, because in such a combination there is a plurality of such sensors, said person of ordinary skill would also be motivated to compare the results of sensor signals from one .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarrafzadeh et al. US PG-PUB 2013/0096466 A1 (hereafter Sarrafzadeh), prior art of record as indicated on the IDS filed 29 June 2018, in view of Lasko et al. US PG-PUB 2015/0080979 A1 (hereafter Lasko), prior art of record as indicated on the IDS filed 29 June 2018.
As to claim 1: Sarrafzadeh discloses a method in gait rehabilitation for detecting a foot being lifted (¶ 71), said method comprising:

processing the received plurality of signals, wherein said processing comprises, for each of the signals, assigning states to the respective pressure sensor for determining when the foot is being lifted for walking (¶ 71).

Sarrafzadeh does not explicitly teach wherein said assigning of states comprises:
comparing the time sequence of values representing asserted pressure to an upper threshold and identifying a value above the upper threshold,
upon identifying a value being above the upper threshold, comparing the time sequence of values to the upper threshold and determining a duration during which the time sequence of values are continuously above the upper threshold; comparing the determined duration to a time threshold and identifying a duration exceeding the time threshold , assigning a prepared state to the pressure sensor; and
when the pressure sensor is in the prepared state, comparing the time sequence of values to a lower threshold and identifying a value below the lower threshold providing an 
wherein said processing further comprises, when assigning an unprepared state to a first pressure sensor, determining whether a prepared state is assigned to a second pressure sensor and comparing a priority of the first pressure sensor and the second pressure sensor.

 Lasko teaches comparing a time sequence of values (¶ 96) representing asserted pressure to an upper threshold and identifying a value above the upper threshold (¶ 112 and 115);
upon identifying a value being above the upper threshold, comparing the time sequence of values to the upper threshold and determining a duration during which the time sequence of values are continuously above the upper threshold (fig. 6 and details in ¶ 115); comparing the determined duration to a time threshold and identifying a duration exceeding the time threshold, assigning a prepared state to the pressure sensor (¶ 117 regarding the time elapsed that is compared to a predetermined threshold value and if so, assigning a particular state such as standing or sitting as disclosed); and
when the pressure sensor is in the prepared state, comparing the time sequence of values to a lower threshold and identifying a value below the lower threshold providing an indication that the foot is potentially lifted (¶ 119 regarding the states going from stance to swing in the event that a low threshold has been crossed); and upon identifying a value below the lower threshold, assigning an unprepared state to the pressure sensor (¶ 119); and

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sarrafzadeh in the manner suggested by Lasko above because such a construction is an art-recognized means of achieving the useful and predictable result of functional electrical stimulation that can benefit people afflicted by various conditions such as noted in ¶ 4 of Lasko while obviating the use of wires that could be obtrusive as noted in ¶ 8 and also obviating the use of RF for wireless transmission of data as further noted in ¶ 9.

As to claim 2: Sarrafzadeh as modified by Lasko teaches the method according to claim 1, wherein said processing further comprises, when assigning an unprepared state to the first pressure sensor, providing a trigger signal for stimulating gait of a person on a condition that no other pressure sensor with a higher priority is in a prepared state (¶ 115 of Lasko - the low and high thresholds act as triggering signals as noted in ¶ 23).

As to claim 3: Sarrafzadeh as modified by Lasko teaches the method according to claim 2, wherein said assigning of states further comprises assigning the unprepared state to all of the 

As to claim 4: Sarrafzadeh as modified by Lasko teaches the method according to claim 1, wherein said assigning of states further comprises, when the pressure sensor is in the unprepared state and a value of the signal is below the lower threshold, maintaining the pressure sensor in the unprepared state until a predetermined time period has lapsed and thereafter assigning a ready state to the pressure sensor, wherein, after the unprepared state has been assigned to the pressure sensor, said assigning of the prepared state to the pressure sensor is only possible if the ready state has first been assigned to the pressure sensor (¶ 129 and 131 of Sarrafzadeh notes that when a pressure sensor is in an unprepared state, it will remain in this state for a time period until, e.g. it is specifically triggered, which occurs according to the triggering disclosed in ¶ 115 of Lasko).

As to claim 5: Sarrafzadeh as modified by Lasko teaches the method according to claim 4, wherein the predetermined time period is at least 150 ms (¶ 96 of Lasko - the calculated period is noted to be at least one hundredth of a second and accordingly encompasses a predetermined time period of at least 150 ms).

claim 6: Sarrafzadeh as modified by Lasko teaches the method according to claim 1, wherein a priority of each of the sensors is pre-set in a processing unit (80 of Lasko - see details in ¶ 113 and 114).

As to claim 7: Sarrafzadeh as modified by Lasko teaches the method according to claim 1, further comprising, before receiving the plurality of signals from the pressure sensors, receiving an indication of the priority of each of the pressure sensors (¶ 113 and 114 of Lasko - when considered in combination with Sarrafzadeh which discloses a plurality of sensors 148 as noted above, the priority information of each of the sensors is determined and received by the processing unit to carry out the methodology as further disclosed in Lasko ¶ 115-119).

As to claim 8: Sarrafzadeh as modified by Lasko teaches the method according to claim 1, wherein the plurality of pressure sensors includes a heel sensor, adapted to be mounted on a heel of the person, a lateral forefoot sensor, adapted to be mounted on a lateral forefoot of the person, and a medial forefoot sensor, adapted to be mounted on a medial forefoot of person (fig. 2 of Sarrafzadeh - the sensors are disposed across the cross section of the foot and accordingly include at least one heel sensor, one lateral forefoot sensor, and one medial forefoot sensor such as depicted).

As to claim 9: Sarrafzadeh as modified by Lasko teaches the method according to claim 8, wherein the heel sensor is set to have a highest priority (¶ 129 of Sarrafzadeh discloses a heel sensor “u” which is assigned the designation “base sensor” and sampling of the other sensors 

As to claim 10: Sarrafzadeh as modified by Lasko teaches the method according to claim 1, wherein said time threshold is at least 70 ms (¶ 96 of Lasko - the calculated period is noted to be at least one hundredth of a second and accordingly encompasses a predetermined time period of at least 150 ms).

As to claim 11: Sarrafzadeh discloses a device (fig. 2) for use in gait rehabilitation for detecting a foot being lifted (¶ 71), said device comprising:
at least one input contact for continuously receiving a plurality of signals from a respective plurality of pressure sensors (148; fig. 2 - each sends signals continuously as noted in ¶ 56 and 57 - the pressure sensors are necessarily constructed with at least one input contact that communicates with the processing unit 132 that is previously disclosed in ¶ 55), mounted beneath a foot of a person (¶ 56 notes that the sensors 148 are in an insole of a shoe and accordingly are mounted beneath a foot of a person - as also noted in ¶ 56, the sensors 148 are part of an array and accordingly are considered to be a plurality of pressure sensors), the pressure sensors configured to record a pressure asserted by the person against ground when walking (¶ 60), each of the signals providing a time sequence of values representing asserted pressure on the respective pressure sensor (¶ 68 and 71);


Sarrafzadeh does not explicitly teach wherein said assigning of states comprises:
comparing the time sequence of values representing asserted pressure to an upper threshold and identifying a value above the upper threshold,
upon identifying a value being above the upper threshold, comparing the time sequence of values to the upper threshold and determining a duration during which the time sequence of values are continuously above the upper threshold; comparing the determined duration to a time threshold and identifying a duration exceeding the time threshold , assigning a prepared state to the pressure sensor; and
when the pressure sensor is in the prepared state, comparing the time sequence of values to a lower threshold and identifying a value below the lower threshold providing an indication that the foot is potentially lifted; and upon identifying a value below the lower threshold, assigning an unprepared state to the pressure sensor; and
wherein said processing further comprises, when assigning an unprepared state to a first pressure sensor, determining whether a prepared state is assigned to a second pressure sensor and comparing a priority of the first pressure sensor and the second pressure sensor.


upon identifying a value being above the upper threshold, comparing the time sequence of values to the upper threshold and determining a duration during which the time sequence of values are continuously above the upper threshold (fig. 6 and details in ¶ 115); comparing the determined duration to a time threshold and identifying a duration exceeding the time threshold, assigning a prepared state to the pressure sensor (¶ 117 regarding the time elapsed that is compared to a predetermined threshold value and if so, assigning a particular state such as standing or sitting as disclosed); and
when the pressure sensor is in the prepared state, comparing the time sequence of values to a lower threshold and identifying a value below the lower threshold providing an indication that the foot is potentially lifted (¶ 119 regarding the states going from stance to swing in the event that a low threshold has been crossed); and upon identifying a value below the lower threshold, assigning an unprepared state to the pressure sensor (¶ 119); and
wherein said processing further comprises, when assigning an unprepared state to a first pressure sensor, determining whether a prepared state is assigned to a second pressure sensor and comparing a priority of the first pressure sensor and the second pressure sensor (¶ 74 in view of details in ¶ 112-120; ¶ 74 notes that a sensor assembly may be situated in various positions under a foot and in such an event, the methodology described in all of ¶ 112-120 may be repeated for a number of pressure sensors and compared to one another).

   
As to claim 12: Sarrafzadeh as modified by Lasko teaches the device according to claim 11, wherein said processing further comprises, when assigning an unprepared state to the first pressure sensor, providing a trigger signal for stimulating gait of a person on a condition that no other pressure sensor with a higher priority is in a prepared state (¶ 115 of Lasko - the low and high thresholds act as triggering signals as noted in ¶ 23).

As to claim 13: Sarrafzadeh as modified by Lasko teaches the device according to claim 12, wherein said assigning of states further comprises assigning the unprepared state to all of the pressure sensors when a trigger signal is provided (¶ 115 of Lasko - the low and high thresholds act as triggering signals as noted in ¶ 23 and accordingly when the sensor with the highest priority is set to be in the prepared state, all of the other sensors that form the array of sensors will therefore be in an unprepared state because they are not yet triggered).

claim 14: Sarrafzadeh as modified by Lasko teaches the device according to claim 11, wherein said assigning of states further comprises, when the pressure sensor is in the unprepared state and a value of the signal is below the lower threshold, maintaining the pressure sensor in the unprepared state until a predetermined time period has lapsed and thereafter assigning a ready state to the pressure sensor, wherein, after the unprepared state has been assigned to the pressure sensor, said assigning of the prepared state to the pressure sensor is only possible if the ready state has first been assigned to the pressure sensor (¶ 129 and 131 of Sarrafzadeh notes that when a pressure sensor is in an unprepared state, it will remain in this state for a time period until, e.g. it is specifically triggered, which occurs according to the triggering disclosed in ¶ 115 of Lasko).

As to claim 15: Sarrafzadeh as modified by Lasko teaches the method according to claim 14, wherein the predetermined time period is at least 150 ms (¶ 96 of Lasko - the calculated period is noted to be at least one hundredth of a second and accordingly encompasses a predetermined time period of at least 150 ms).

As to claim 16: Sarrafzadeh as modified by Lasko teaches the device according to claim 11, wherein a priority of each of the sensors is pre-set for processing the received plurality of signals (see details in ¶ 113 and 114 of Lasko - the priority is set by the processing unit 80).

As to claim 17: Sarrafzadeh as modified by Lasko teaches the device according to claim 11, further comprising, before receiving the plurality of signals from the pressure sensors, 

As to claim 18: Sarrafzadeh as modified by Lasko teaches the device according to claim 11, wherein the plurality of pressure sensors includes a heel sensor, a lateral forefoot sensor, and a medial forefoot sensor (fig. 2 of Sarrafzadeh - the sensors are disposed across the cross section of the foot and accordingly include at least one heel sensor, one lateral forefoot sensor, and one medial forefoot sensor such as depicted).

As to claim 19: Sarrafzadeh as modified by Lasko teaches the device according to claim 18, wherein the heel sensor is set to have a highest priority (¶ 129 of Sarrafzadeh discloses a heel sensor “u” which is assigned the designation “base sensor” and sampling of the other sensors do not begin until this sensor is triggered and is therefore considered to have a highest priority).

As to claim 20: Sarrafzadeh as modified by Lasko teaches the device according to claim 11, wherein said time threshold is at least 70 ms (¶ 96 of Lasko - the calculated period is noted to be at least one hundredth of a second and accordingly encompasses a predetermined time period of at least 150 ms).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856